Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 5, 2018 was filed before the mailing of a first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Election/Restrictions
Restriction to one of the following invention is required under 35 U.S.C. § 121:
Group I: Claims 1-10 and 17-20, drawn to methods and a computer-readable storage medium storing instruction that cause a user device to display content base on bandwidth availability and to estimate such bandwidth.
Group II: Claims 11-16, drawn to a method for dynamically selecting quality levels for content downloads.
For related product inventions, or related process inventions, the inventions are distinct if: 
(A) the inventions as claimed do not overlap in scope, i.e., are mutually exclusive;
(B) the inventions as claimed are not obvious variants; and
(C) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I: Claims 1-10 and 17-20, a user device to display content base on bandwidth availability and the estimation of such bandwidth, would require a search of classes H04L43/0805, H04L49/90, H04L65/4023, H04L65/4092, H04L43/045, and H04N21/2387.
Group II: Claims 11-16, drawn to a method for dynamically selecting quality levels for content downloads, would require a search of classes H04L65/80, H04L12/4013, H04L47/24, and H04L67/322.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined, even though the requirement may be traversed (37 C.F.R. 1.143), and (ii) identification of the claims encompassing the elected invention. The election may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
During a telephone conversation with Applicant’s Attorney Gina Cornelio on February 18, 2021 a provisional election was made without traverse to prosecute the invention of Group I, Claims 1-10 and 17-20.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 11-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Gina Cornelio on February 24, 2021, which resulted in the Examiner’s Amendment included herein.
The application has been amended as shown in attached Appendix A. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Following the interview in which a telephone restriction was conducted on February 18, 2021 and as stated in the attached PTOL 413/413B, upon extensive examination of Group I: Claims 1-10 and 17-20, Examiner determined that Claims 1-7 were subject to rejection under 35 U.S.C. § 103 over prior art references Luby et al. (US 2014/0136653 A1) and Binns et al. (US 2018/0248926 A1).  Additional prior art references which were also relevant to Claim 1 are included in the attached Form PTO-892.  
However, Examiner determined that Claims 17-20 were allowed and that Claim 8, which depended from Claim 1, recited the following allowable subject matter:
The method of claim 1, wherein analyzing the bandwidth availability comprises:
generating a first estimate reflective of a local network condition of a local network for the user device based on a size of the fragment relative to a download time of the received fragment to the user device from the server;
generating a second estimate reflective of a server network condition and the local network condition based on a number of bytes for the fragment received over an interval; and
selecting the first estimate, the second estimate, or a combination of the first estimate and the second estimate to determine the bandwidth availability.
Upon a further interview with Applicant’s Attorney Gina Cornelio on February 24, 2021, an agreement was reached that the subject matter of Claim 8 would be incorporated into Claim 1 to make Claim 1 allowable, Claims 9 and 10 which previously depended from Claim 8 would now depend from Claim 1, and Claim 8 as well as the non-elected Claims 11-16 would be cancelled.  Attorney Cornelio provided authorization for the attached Examiner’s Amendment, as included herein as Appendix A. 
Therefore, Claims 1-7, 9-10, and 17-20 are allowed, while Group II:  Claims 11-16 ae cancelled because they were not elected upon their restriction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        



1.  (Currently Amended)  A method for displaying content on a user device comprising:  	receiving by a media player a content request corresponding to a fragment download from a server; 	receiving from a quality module in communication with the media player, a quality selection for the fragment;  	downloading by the media player the fragment from the server;  	analyzing a bandwidth availability for the media player during download of the fragment, wherein analyzing the bandwidth availability comprises:  		generating a first estimate reflective of a local network condition of a local network for the user device based on a size of the fragment relative to a download time of the received fragment to the user device from the server;  		generating a second estimate reflective of a server network condition and the local network condition based on a number of bytes for the fragment received over an interval; and   		selecting the first estimate, the second estimate, or a combination of the first estimate and the second estimate to determine bandwidth availability; and  	based in part on the bandwidth availability stopping or continuing to download the fragment. 
2.  (Original)  The method of claim 1, further comprising analyzing a buffer level during download of the fragment, wherein stopping or continuing to download the fragment is based in part on the buffer level and the bandwidth availability. 
3.  (Original)  The method of claim 2, wherein the quality module utilizes the buffer level and the bandwidth availability to provide an updated quality selection.  
4.  (Original)  The method of claim 1, wherein after stopping the download of the fragment, the method further comprises:  	receiving a lower quality selection for the fragment; and 	downloading by the media player, the fragment at the lower quality.  
5.  (Original)  The method of claim 1, wherein the server is a content delivery network server.  

7.  (Original)  The method of claim 1, wherein analyzing the bandwidth available is based on a local network condition of a local network in communication with the user device. 
8.  (Cancelled)  
9.  (Currently Amended)  The method of claim [[8]] 1, wherein selecting the first estimate, the second estimate, or a combination of the first estimate and the second estimate comprises:  	determining whether the first estimate is accurate;   	determining whether the second estimate is accurate;  	when the first estimate is accurate and the second estimate is not accurate, selecting the first estimate for the bandwidth availability;  	when the first estimate is not accurate and the second estimate is accurate, selecting the second estimate for the bandwidth availability; and  	when the first estimate and the second estimate are both accurate, statistically combining the estimate and the second estimate to determine the bandwidth availability. 
10.  (Currently Amended)  The method of claim [[8]] 1, wherein the first estimate and the second estimate are determined at different points of time.  
11.-16.  (Cancelled)   
17.  (Original)  A method for estimating bandwidth for content downloads to a user device comprising:  	receiving a first fragment download from a server;  	determining a network bandwidth type estimate by determining a byte number of the first fragment received over a first predetermined interval of time to determine a first bandwidth estimate;  	determining another network bandwidth type estimate by determining a byte 
18.  (Original)  The method of claim 17, wherein the third bandwidth estimate is disregarded when the first fragment is smaller than a size threshold.  
19.  (Original)  The method of claim 17, wherein the third bandwidth estimate is disregarded when the first fragment did not complete download during the predetermined interval of time. 
20.  (Original)  A non-tangible computer readable medium that includes instructions that when executed by a processor cause the processor to:  	 receive a first fragment download from a server;  	determine a network bandwidth type estimate by a determining a byte number of the first fragment received over a first predetermined interval of time to determine a first bandwidth estimate;  	determine another network bandwidth estimate type estimate by determining a byte number of the first fragment received over a second predetermined interval of time to determine a second bandwidth estimate;  	determine a local bandwidth type estimate by dividing a byte size of the first fragment download by a download time for the first fragment download to output a third bandwidth estimate; 	selectively combine the first bandwidth estimate, the second bandwidth estimate, and the third bandwidth estimate to output a bandwidth value; and 	utilize the bandwidth value to select a quality type for a second fragment to download from the server.  


/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454